Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2009

Powell v. Mahabir
Precedential or Non-Precedential: Precedential

Docket No. 09-1162




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Powell v. Mahabir" (2009). 2009 Decisions. Paper 1433.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1433


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                       Nos. 07-3859, 08-4663, 09-1162
                               _____________

                             DANA M. PORTER

                                      v.

                        DEPT. OF THE TREASURY

                          *MICHAEL BUESGENS
                                        Appellant in No. 07-3859
                      *(Pursuant to Rule 12(a), F.R.A.P.)


                On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                     (D.C. Civil Action No. 07-cv-01541)
                District Judge: Honorable Bruce W. Kauffman


                           TOMMIE H. TELFAIR,
                                      Appellant in No. 08-4663

                                      v.

 KAREN P. TANDY, Administrator-Drug Enforcement Administration; GERARD P.
MCALEER, Director/Senior Officer-DEA: Newark; 1-50 UNKNOWN DEA AGENTS;
1-50 UNKNOWN FEDERAL AGENTS; RAY MCCARTHY, Chief of Police, Newark;
 MURAD MUHAMMED, Roberty-Homicide, OIC Newark Police; 1-50 UNKNOWN
 POLICE OFFICERS; PAUL W. BERGRIN, Private Attorney-District of New Jersey;
           CHRISTOPHER CHRISTY, AUSA-District of New Jersey


                On Appeal from the United States District Court
                        for the District of New Jersey
                     (D.C. Civil Action No. 08-cv-0731)
                       District Judge: Honorable William J. Martini


       JEWEL POWELL; WINSTON POWELL a/k/a TOMMY POWELL, et. al.

                                              v.

 VIOLET O. MAHABIR; LORING W. SEWER; MARILYN E. WOODLEY; IRVIN A.
   SEWER; EARL A. SEWER; WARREN A. SEWER; LUCINDA C. ANTHONY;
              JUDITH O. CALLWOOD; LORREL A. SEWER,
                                     Appellants in No. 09-1162
                ____________________________________

                     On Appeal from the United States District Court
                           for the District of the Virgin Islands
                          (D.C. Civil Action No. 05-cv-00083)
                      District Judge: Honorable Raymond J. Finch




                Submitted Pursuant to Third Circuit LAR 27 and I.O.P. 10

                 Before: McKEE, RENDELL and SMITH, Circuit Judges




                             ORDER AMENDING OPINION


        It appearing that at times the text of the opinion and order filed on April 16, 2009,
identified the appellant in appeal No. 07-3859 as Dana M. Porter rather than Michael
Buesgens, it is hereby O R D E R E D that the opinion and order shall be amended. The
following changes shall be made to the text of the opinion:

Page 8, paragraph 2, first sentence is amended as follows:

       Buesgens, who proceeds pro se, and the Mahabir appellants, who are represented
       by counsel, have moved to voluntarily dismiss their appeals under Federal Rule of
       Appellate Procedure 42(b).

Page 8, paragraph 2, last sentence is amended as follows:
      Accordingly, while we will grant Mahabir’s and Buesgens’s motions to withdraw
      their appeals ...

Page 9, paragraph 2, first sentence is amended as follows:

      Buesgens’s and the Mahabir appellants’ motions to withdraw their appeals under
      Federal Rule of Appellate Procedure 42(b) are granted.

For the Court,


Marcia M. Waldron, Clerk

Dated: April 17, 2009